MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO 4 OF WILLIAMSON COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 5, 2014, the cause upon appeal to
revise or reverse your judgment between

Eric Ward, Appellant

V.

Brooke Ward, Appellee

No. 04-12-00703-CV and Tr. Ct. No. 11-1851-FC4

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. It is ORDERED that appellee Brooke Ward recover
her costs of appeal from appellant Eric Ward.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 15, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-12-00703-CV

                                               Eric Ward

                                                      v.

                                              Brooke Ward

        (NO. 11-1851-FC4 IN COUNTY COURT AT LAW NO 4 OF WILLIAMSON COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $15.00    E-PAID        JAMES VAUGHT
MOTION FEE                         $10.00    E-PAID        TRACY VAUGHT
MOTION FEE                         $10.00    PAID          HOHMANN TAUBE & SUMMERS
MOTION FEE                         $10.00    PAID          HOHMANN TAUBE & SUMMERS
MOTION FEE                         $10.00    PAID          HOHMANN TAUBE & SUMMERS
REPORTER'S RECORD                 $150.00    PAID          THOMAS MCMINN
MOTION FEE                         $10.00    E-PAID        TRACY VAUGHT
MOTION FEE                         $10.00    E-PAID        TRACY VAUGHT
SUPPLEMENTAL CLERK'S
RECORD                              $14.00   PAID          N/A
REPORTER'S RECORD                $3,190.00   PAID          N/A
CLERK'S RECORD                    $440.00    PAID          N/A
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID        N/A
REQUIRED TEXAS.GOV EFILING
FEE                                 $5.00    E-PAID        N/A
INDIGENT                           $25.00    E-PAID        N/A
REQUIRED TEXAS.GOV EFILING
FEE                                 $5.00    E-PAID        N/A
FILING                            $100.00    E-PAID        N/A


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 15, 2015.

                                             KEITH E. HOTTLE, CLERK



                                             Cynthia A. Martinez
                                             Deputy Clerk, Ext. 53853